 DECISIONS OF' NATIONAL LABOR RELA'TIONS BOARDMercury Industries, Inc. and Drivers, Salesmen,Warehousemen, Milk Processors, Cannery, DairyEmployees and Helpers Union Local No. 695, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Petitioner. Case 30-RC 3271May 8, 1979DECISION AND DIRECTION OF THIRDELECTIONBy CHAIRMAN FANNING AND MIMBERS PNI.I ()AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on November 8. 1978,1 and the HearingOfficer's Report on Objections with findings and rec-ommendations regarding disposition of same. TheBoard has reviewed the record in light of the excep-tions and brieft, and hereby adopts the Hearing Offi-cer's findings2and recommendations.3the relevantportions of which are attached hereto.[Direction of Third Election and Excelsior footnoteomitted from publication.]MEMBER PENE.I.(), dissenting:I decline to pass on the issues the Employer raisesin its exceptions to the Hearing Officer's report. Forthe reasons stated in my dissent in the Decision andDirection of Second Election in this case, reported at238 NLRB 896 (1978), I would have certified the Pe-titioner ab initio and thereby given effect to the em-ployees' clearly stated desire for union representation.APPENDIXObjection 9 alleges that a wage raise implemented by theEmployer in June was objectionable. The Employer admit-ted implementing the raise indeed the fact of the raise wasstipulated to by the parties on the record but denied thatits implementation was intended to influence employee feel-ings towards the Petitioner. Instead, the Employer defendedthe raise on the basis of past practice and economic andbusiness justifications.The salient facts concerning the raise are not in dispute.The Employer started its business in early 1976, and by latesummer 1976, had hired its employee complement and hadI The election was conducted pursuant to a Stipulation for ('ertificationUpon Consent Election. The tally was 45 for, and 64 against, the Petitioner.There were 4 challenged ballots, an insufficient number to affect the results2 For the reasons set forth in the Hearing Officer's report, we agree theelection should be set aside on the basis of the Petitioner's Objection 9.Having made this determination, we find it unnecessary to reach the issueraised by the Petitioner's Objection 6.In the absence of exceptions thereto, we adopt, pro forma, the HearingOfficer's recommendations to overrule Objections 3, 4, 5, 7, 8, 10, and IIcommenced production. At that time, pay raises for em-ployees in the various job classifications were set forth in aprogression schedule, which provided for progression to thetop pay level after 6 months of employment. In May 1977,the Employer modified its progression schedule to providefor additional steps at the 12- and 18-month marks. Also,for those employees in the higher-rated job classificationswhere more lengthy progression steps prevailed, these stepswere condensed to allow for step increases at shorter timeintervals. According to Vice President Brown, thesechanges had the effect of providing raises to approximately40 percent of the work force immediately, and to approxi-mately 90 percent of the employees within 90 days after theprogression changes were implemented. According toBrown, these raises averaged 16 cents an hour, and rangedas high as 25 cents an hour. In January, when the federalminimum wage was changed, raising the minimum wage to$2.65 an hour. the Employer raised the wages of those em-ployees whose hourly rates were below that level to the$2.65 rate. Apparently. the wages of' the other employeeswere not adjusted at that time. Brown explained that whenthe Employer was established as a contract manufacturerfor the main product line marketed by Merkle-Korff Indus-tries of Illinois (both he and President Simms are. respec-tively, vice president and president of Merkle-Korff)., its fis-cal year and wage review policies were established alongthe lines of those in existence at Merkle-Korff. Hence, theEmployer's fiscal year ends each January 31, wage reviewsare generally conducted each March and April, and wagechanges are generally implemented each May or June. Be-cause of this procedure, Brown testified, the wage rates ofthose employees who were not below the $2.65 level werenot adjusted at that time, pending the normal March-Aprilreview. Brown said that when the review was conducted inMarch and April, cognizance was taken of the fact that theminimum wage level was scheduled to be raised again, to$2.90, on January 1. 1979. Accordingly, said Brown, theprogression schedule was altered by the elimination of twoof the steps, and an across-the-board wage increase of 26cents an hour was simultaneously implemented. The 26-cent figure raised the base wage to $2.91 an hour, in antici-pation of the then-upcoming minimum wage level rise. Peti-tioner's witnesses confirmed their receiving a 26-cent-an-hour wage increase in June. Finally, Brown testified that atthe time the Employer decided, and then implemented, theJune wage increase, the Employer's objections to the Marchelection were still pending. As such, he said he had no wayof knowing whether there would even be a second election,and he denied that that wage increase was in any tied to thePetitioner's campaign.As should be clear from the above recitation, the Em-ployer defends the June wage increase partly on thegrounds that it conformed to the Employer's establishedpractice of increasing wages at that time of year, and partlyon the justification that the rises in the minimum wage floornecessitated a sizeable adjustment so the experience of giv-ing only some of the employees raises in January could beavoided at the same time in 1979. In support of its argu-ment, the Employer cites. inter alia, Essex International,Inc., 216 NLRB 575 (1975): Micro Measurements, an A-u-tonomouls Division of 'ishal' Inlertechnology, Inc., 233242 NLRB No. 2490 MERCURY IND[)USRIES. IN('.NLRB 76 (1977). and ttardv-Iterpolsheimer Diision of .1-lied Stores orl'Michigan. Inc.. 173 NLRB 1109 (1968). Es.svtis cited for the proposition that the employer is obliged toconduct itself in granting wage increases as it would it thepetitioning union had not been in the picture. licro is citedto justify such wage increases when they are founded onviable economic or legal considerations, and Hardv is ad-vanced to show that wage increases granted in anticipationof increases in the federal minimum wage are permissible.The Petitioner, to the contrary, places reliance on .L. R. B.v. Exchange Parts Co.., 375 U.S. 405 (1964) to argue that thegranting of wage increases during the pendency of a union'selection petition is objectionable.Close scrutiny of Hardy shows the employer. prior to itsimplementation of its wage increases and before the adventof the union, had advised its employees that a raise was inthe offing (although no notice regarding the structure of theraise was revealed). When the raises were later imple-mented, following the union's appearance on the scene.they were large enough to encompass the scheduled mini-mum wage increases for both that year and the next. More-over, the employer there adjusted the wages of those em-ployees not affected by the rise in the minimum wage floorso as to preserve their wage positions relative to the newminimum wage levels. No other factors were taken intoaccount by the employer when it formulated this wage in-crease. The Board reached the same conclusion in AmericanMotors Inns d/h/a Rodewav Inn, 228 NLRB 1326 (1977). Inthat case, the employer raised its employees' wages duringthe pendency of a union petition because of an increase inthe minimum wage law, and also raised the wages of itsother employees proportionately to preserve their relativewage levels. As the increase was forced upon the employerby federal law, the Board held the wage raises not to beobjectionable.The facts herein differ, however, from the above cases.Here, the Employer has a very limited history of wage re-views. A comparison of the raises granted in 1977 and 1978show marked differences in the manner of the increases.Thus, the 1977 adjustments were effected solely b changesin the wage progression structure, with the result being thatemployees received their raises only as their statLs withinthe revised progression structure changed. Accordingly. the1977 raises were not actually received by the emplosees atthe same time, but rather, they were received by variousemployees over a 90-daL period. By contrast. the 1978 wageincreases were across-the-hoard increases in the usualsense: all the employees received raises at the same time. Aschanges in the progression structure were also made at thistime, it is curious that the Emplo\er, if it was trueIs adher-ing to its past pattern. would not again on the re\ised pro-gression structure to graduaill effectuate the increases.Brown testified that the pending representation matterwas not in an was a factor when the increases \here de-cided upon. Yet, President Simms personally announcedthe increases to the employees in June, an unprecedentedmethod of announcement and a statement made when theoutcome of the then-pending objections to the March elec-tion was every bit as much in doubt as it was when thedecision to grant the increases was made. Simms' act lendsa strong inference that the pendency of the representationmatter was of very great concern to the Employer after all.In Micro M.easurementls, .supra. the Board based its holdingthat that employer's wage increases were lawful partly onits standard that the employer's legal duty was to grant theincreases in the same manner as it would have in theunion's absence. The eidence clearly shows that the wageincreases granted by this Employer were not granted in thesame manner as in the past. hence I cannot conlude that theincreases were granted in accordance with the tficro stan-dard. FinallyN case law indicates that where an employer isflaced with the possibility of a second election, an inferenceis warranted that wage increases granted during the pen-dency of objections to the first election were actually de-signed to erode union support among its employees. GabhrielAt. o.. Inc.. 201 NLRB 1015 (1973): .All-7ronics, Inc.,175 NLRB 644 (1969). I conclude that the Employer'sgranting of swage increases in June constituted objection-able conduct.91